1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
 2. The 112 rejection made in the previous office action has been withdrawn in view of the amendment.

Terminal Disclaimer
3. The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10,594, 948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection unit in claims 2 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 A review of the specification shows such structure to be,   the external-signal detecting unit 150 as described in paragraph ¶ 0138.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claim(s) [10-11] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by  Jang (US.201220188411).

Re Claim 10, Jang discloses   an imaging device (110, see fig. 1), comprising: a pixel (see 133 fig.1, image sensor), a controller (157 fig. 1) that sets a sensitivity of the pixel according to an external signal (see ¶ 0071, The image processor 157 may apply the preset setting data corresponding to the determined sound pattern to a captured image or the imaging unit 130. the image processor 157 may apply at least one from among an aperture value, a shutter speed, an ISO sensitivity, and an image sensor setting value to the optical unit 131 and/or the image sensor 133 included in the imaging unit 130 [ the image processor  setting the ISO  to the image sensor based on the sound pattern), and a detection unit that is configured to detect the external signal and that is configured to output a signal according to the external signal (see, 110 fig. 1, the examiner is equating  the claimed detection unit to the prior art sound detection sensor (110) since  the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000))   and ¶ 0074, sound patterns corresponding to a sound obtained by the sound sensor 110), wherein the external signal includes sound or inclination, and the controller sets the sensitivity of the pixel according to the signal (see ¶ 0071, The image processor 157 may apply the preset setting data corresponding to the determined sound pattern to a captured image or the imaging unit 130. Also, if the preset visual effect corresponding to the determined sound pattern includes the preset setting data, the image processor 157 may apply the preset setting data included in the preset visual effect corresponding to the determined sound pattern to a captured image or the imaging unit 130. For example, the image processor 157 may apply at least one from among an aperture value, a shutter speed, an ISO sensitivity, and an image sensor setting the image sensor 133 included in the imaging unit 130, [ when the image processor  setting the image sensor setting value]).

Re Claim 11, Jang discloses an imaging device (see 100 fig. 1), comprising: a pixel (see 133,   a pixel in the image sensor), and a controller that sets a sensitivity of the pixel according to an external signal (see 157 fig.1 and ¶ 0071, The image processor 157 may apply the preset setting data corresponding to the determined sound pattern to a captured image or the imaging unit 130. Also, if the preset visual effect corresponding to the determined sound pattern includes the preset setting data, the image processor 157 may apply the preset setting data included in the preset visual effect corresponding to the determined sound pattern to a captured image or the imaging unit 130. For example, the image processor 157 may apply at least one from among an aperture value, a shutter speed, an ISO sensitivity, and an image sensor setting value to the optical unit 131 and/or the image sensor 133 included in the imaging unit 130 [when the image processor  setting the image sensor setting value]), wherein the external signal includes sound or inclination (see ¶ 0071, The image processor 157 may apply the preset setting data corresponding to the determined sound pattern to a captured image or the imaging unit 130.), and the sensitivity of the pixel is changed in a frame period (see fig. 6, steps 620, 630, ¶0107, in operation 625, the controller 150 (e.g., the image processor 157) may capture an image using preset setting data corresponding to the determined sound pattern mapping table from among the at least one piece of preset setting data in the mapping table. Also, the controller 150 may capture an image by adjusting at least some of preset setting data, which corresponds to a sound pattern determined according to the strength of the obtained sound. The preset setting data may include at least one from among an aperture value, a shutter speed, an ISO sensitivity, and an the image sensor setting is performed during capturing period or a frame period as depicted for example in steps 620-630 of fig. 6]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. Claim [12] is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang  (US. 2012/0188411) in view of  Mabuchi (2011/0242378).

Re Claim 12, Jang discloses various shooting modes   (see for example ¶¶0006 and 0049). However Jang doesn’t seem to explicitly disclose, wherein the imaging device captures at least two pieces of image data with different sensitivities in a frame period. 
 Nonetheless in the same field of endeavor   Mabuchi discloses an image processing device as Jang (see for example Mabuchi fig. 11).  Mabuchi further discloses an imaging device captures at least two pieces of image data with different sensitivities in a frame period (see  for example ¶0156, , for example, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric the low-sensitivity signal electric charge with a short exposure time in the respective CCDs.). 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Jang before the effective filling date of the claimed invention by the teachings of Mabuch since this would allow to enhance a dynamic range of the image  or enhance usability of Jang’s device.
                                                Allowable Subject Matter
6. Claims [1-3 and 5-9] are allowed.
7. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim [1] none of the prior arts on the record either alone or in combination fails to discloses or reasonably suggests:  an imaging device, comprising: the pixel includes: a photoelectric converter including a first electrode, a second electrode facing the first electrode, and a photoelectric conversion film between the first electrode and the second electrode; and a signal detection circuit electrically connected to the second electrode; in conjunction with the other limitation of the claim.

 Claims 2-3 and 5-9 are allowed due to their direct or indirect dependency on claim 1.




Conclusion
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AHMED A BERHAN/Primary Examiner, Art Unit 2698